DETAILED ACTION
Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/574,223, filed on 09/18/2019.  
This action has been made NON-FINAL. 
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites “the process of establishing…” and claim 4 recites “The establishment of an “Inventors Cooperative Alliance””.  Both claim 1 and 4 fail to include a transitional phrase (See MPEP 2111.03).  The examiner suggests claims 1 and 4 to recites as “A method comprises: establishing …”.
Claim 1 and 4 includes quotation marks.  The examiner suggests removing the quotes from the claims.  The examiner suggests for the claims to recite as “A method comprises: establishing an Inventors Cooperative Alliance (ICA)…”.
The dependent claims are rejected for depending upon a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites “their inventions”.  However, it is unclear as to what “their” represents, in which, renders the claim as indefinite.  The examiner suggests for the claim to recite as “said Inventors inventions”. 
Claims 1 and 4 recites “the mutual benefit”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests for the claims to recite as “a mutual benefit”.
Claim 2 and 5 recites “the primary purpose”. There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests for the claims to recite as “a primary purpose”.
Claims 2 and 5 recites “the operation”. There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests for the claims to recite as “an operation”.  
Claims 2 and 5 recites “if needed” and “as needed”.  This claim language indicates that expertise and training is optional (i.e. may or may not happen), in 
Claims 2 and 5 recites “the preparation”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests deleting “the”. 
Claims 2 and 5 recites “distributing the proceeds”. There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests for the claims to recite as “distributing proceeds”.
Claims 2 and 5 recites “itself”.  It is unclear as to what the term “itself” represents in the claim.  Accordingly, claims 2 and 5 are rendered as indefinite.  The examiner assumes the Applicant is referring to the invention.  If that is the case, the examiner suggests for the Applicant to delete “itself” and for the claim to recite as “the invention is successfully marketed”.  
The dependent claims are rejected for depending upon a rejected base claim.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of establishing an Inventor Cooperative Alliance, without significantly more.  

Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
May become members
Pool their inventions 
Market their invention
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of establishing an Inventor Cooperative Alliance is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of establishing an Inventor Cooperative Alliance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. 
Nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as establishing an Inventor Cooperative Alliance based on the features of becoming a members, pooling their inventions and marketing their invention.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “The establishment”, however “The establishment” is not one of the four categories (processes, machines, manufactures and compositions of matter.).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contractor, US20040158473.
Claim 1:
Contractor discloses a process comprising:
establishing an "Inventors Cooperative Alliance" (Abbreviated: ICA), said ICA initiating the establishment of at least one "Patent Co-op" whereby a group of inventors who cannot afford patents as individuals may become members of said Patent Co-op to pool their inventions, funds, and other resources in order to patent and market at least one of their inventions for the mutual benefit of all the members (“ an alliance agreement and numerous forms of cooperative activity, or linkages between the parties, as well as the sharing or transfer of various types of assets. For example, most alliances involve the transfer, or sharing of proprietary corporate knowledge, intellectual property” See Paragraph 0002).
Claim 2:
Contractor discloses a process of establishing and operating an ICA (See Abstract & Paragraph 0002) 
legally forming and officially registering said ICA for the primary purpose of establishing Patent Co- ops (“ an alliance agreement and numerous forms of cooperative activity, or linkages between the parties, as well as the sharing or transfer of various types of assets. For example, most alliances involve the transfer, or sharing of proprietary corporate knowledge, intellectual property” See Paragraph 0002); 
writing a set of rules and regulations to govern said Patent Co-ops (“regulatory factors” See Paragraph 0025 & 0162);
generating a set of forms, agreements, and other legal documents needed for the operation of said Patent Co-ops  (“ an alliance agreement and numerous forms of cooperative activity, or linkages between the parties, as well as the sharing or transfer of various types of assets. For example, most alliances involve the transfer, or sharing of proprietary corporate knowledge, intellectual property” See Paragraph 0002); 
recruiting inventors and other interested parties to join said Patent Co-ops (“continued interest from a licensor who now has a vested interest” See Paragraph 0150); 
seeking additional funding and technical expertise if needed (“From the point of view of the partner that has supplied knowledge or expertise, or territorial rights to the alliance firm,” See Paragraph 0018-0019; 0025; 0027); 
running meetings and providing member guidance and training as needed (“From the point of view of the partner that has supplied knowledge or expertise, or territorial rights to the alliance firm,” See Paragraph 0018-0019; 0025; 0027); 
collecting funds from the members to pay for the preparation and filing of the patents (“payment types, including royalties, lumpsum payments, transfer-pricing markups and returns on equity” See Paragraph 0106); 
preparing and filing one or more patents on behalf of the Co-op (“intellectual property such as registered and unregistered inventions” See Paragraphs 0033-0034; 0036); 
helping the members to market the invention as soon as the patent is pending (See Paragraph 003); 
distributing the proceeds to the members if the patent rights are successfully marketed (“Creating multiple cash flow channels between the partners in a contractual alliance, or between the alliance joint venture firm and its principals is advantageous, as summarized in Table 3. While each type also has inherent drawbacks, a mix of cash flows, some paid up-front, some linked to sales and others to profits, reduces overall volatility, risk and tax, and has important strategic value to one or both partners. When negotiating an alliance agreement, each party is thinking of its own expected returns, but also about how the structure of the alliance will impact the behavior of the other partner after it is formed, and the longevity of the arrangement. Let us examine the implications (positive and negative) of each alliance payment type.” See Paragraph 0112); 
distributing the proceeds to the members if the rights are retained but the invention itself is successfully marketed (See Paragraph 0112).
Claim 3:
Contractor discloses a process of establishing and operating an ICA (See Abstract & Paragraph 0002) as in Claim 1 which further comprises writing a franchise agreement and attempting to sell franchises to create additional Patent Co-op units (See Paragraphs 0005; 0060; 0082; 0107).
Claims 4-6:
Claims 4-6 are rejected on the same basis as claims 1-3.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quinn, US 20090307004, discloses a method and system for the mentored creation of a patent application. There are many individuals who would like to be able to create their own patent application, or perhaps at least participate in the creation of a patent application in order to keep costs down.
Joao, US 20030149588, discloses an apparatus and method for providing information for protecting, marketing, and/or commercializing, intellectual property.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 23, 2021